COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Michelle Hudson v. Memorial Hospital System, et. al.

Appellate case number:     01-19-00300-CV

Trial court case number: 2016-83958

Trial court:               152nd District Court of Harris County

        The record was due to be filed on May 20, 2019. On July 12, 2019, the trial court clerk
advised this Court that appellant had not paid for the clerk’s record. This Court then sent notice to
appellant of the failure to pay for the clerk’s record. On December 30, 2019, appellant filed proof
that payment for the clerk’s record had been tendered in August 2019.
        Rule 35.3 provides that the trial court clerk is responsible for preparing, certifying, and
timely filing the clerk’s record if a notice of appeal has been filed and the party responsible for
paying for preparation of the clerk’s record has paid the clerk’s fee, has made necessary
arrangements to pay the fee, or is indigent and entitled to appeal without paying the fee. TEX. R.
APP. P. 35.3(a).
        Accordingly, we order the District Clerk to file a response within 10 days of the date of
this order, advising this Court whether payment or payment arrangements have been made. If
payment arrangements have been made, the clerk’s record shall be filed within 10 days of the date
of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___March 5, 2020____